DETAILED ACTION
This communication is responsive to the application and amended claim set filed October 15, 2020.  Claims 5 and 28-41 are currently pending.
Claims 5 and 28-41 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of 16/026,196 (now US 10,927,196), filed July 3, 2018, which was a continuation-in-part of 15/869,984 (now US 10,562,987), filed January 12, 2018, which was a continuation-in-part of 15/629,586 (now US 10,208,140), filed June 21, 2017.  15/869,984 claims priority to 62/464,933, filed February 28, 2017, and 15/629,586 claims priority to 62/357,033, filed June 30, 0217.

Claim Objections
Claim 5 is objected to because of the following informality:  
The word “polymer” in line 1 should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn et al. (US 2018/0134827).
Regarding claims 29-32, and 38, Hagadorn teaches branched propylene copolymers comprising from about 99 to 30 wt.% propylene (see para. [0206]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Hagadorn.
The propylene polymers have a g’vis of less than 0.97, are essentially gel free (5 wt.% or less of xylene insoluble material), a Mw of 50,000 g/mol or more, and an Mw/Mn of less than 4.  (para. [0206].)  The polypropylenes of Hagadorn also contain a remnant of metal hydrocarbenyl chain transfer agent, which is described below:

    PNG
    media_image1.png
    226
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    335
    285
    media_image2.png
    Greyscale

(paras. [0159]-[0160].)  
Hagadorn is silent as to the strain hardening ratio of the propylene polymers.  However, a polymer's characteristics are determined by the process by which the polymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (see Hagadorn, para. [0048] and Specification, para. [0015]).  Given the substantially identical process of forming the polypropylene, and given that strain hardening is related to the degree of long chain branching, the resulting polymer should likewise be substantially identical to the claimed polymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claims 5, 33, 36, 37, and 40, Hagadorn is silent as to the recited properties.  However, a polymer's characteristics are determined by the process by which the polymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (see Hagadorn, para. [0048] and Specification, para. [0015]).  Given the substantially identical process of forming the polypropylene, the resulting polymer should likewise be substantially identical to the claimed polymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claims 34, 35, and 41, Hagadorn teaches typically, the polymer has a g’vis of 0.85 or less (see para. [0203]), which is within each of the claimed ranges.

Regarding claim 39, Hagadorn teaches that the propylene copolymer may alternatively be a propylene homopolymer.  (para. [0191].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763